Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pat. No. 9,820,907 to Bush et al. in view of U.S .Pub. No. 2016/0051430 to Bader in view of U.S. Pat. No. 5,545,199 to Hudson, in view of U.S. Pat. No. 5,129,406 to Magnuesen.   
Claims 1, 3-5, 7, and 10, Bush discloses an article comprising a soft base 11 having a bottom an edge roll (20,42) secured to a bottom extending over a periphery of the base, said bedding article for a baby including a cover 20 connected to one end of the base and forms a bag.  Bush is silent to the edge roll being provided with at least one free end 20 able to be folded over the stomach of the baby.   Bader discloses a first and second free end (50A,50B) of an edge roll 40 capable of being folded over a stomach of a baby.  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a free end as taught by Bader yielding predictable results that position and calm the infant [0002].  Bush is silent to a tubular insert.  
Claim 2, Bush, as modified, discloses the article wherein the 20 free end of the edge roll is ballasted.
Claim 6. Bush, as modified, discloses the article, but is silent to the tubular insert being subdivided into portions.  Dividing a structural element such as the tubular insert into portions is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to have tubular portions providing multiple heating inserts.  




grains of linen, grains of rice, barley, wheat, lentils, grape seeds, peas, lupine seeds, chickpeas, fruit cores, dried plants, sugarcane, other dried vegetables, other cereal grains, or inorganic, preferably chosen from beads or small pieces of clay, silicone, plastic, ceramic, glass, sand and any combinations thereof.  Selecting from a plethora of known elements is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select from the elements above yielding predictable results that provide an equivalent and alternative means to heat the insert of Bush.  
Claim 9, Bush, as modified, discloses the article in that the edge roll is provided with a closable opening 17, but is silent to the opening provided over its entire length.  Configuring a closable opening as stated above is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to configure the closable opening along the length of the edge roll yielding predictable results that provides an equivalent and alternative means to access the heating insert.  
Claims 11-12, Bush discloses the article wherein the cover includes two hook and loop fasteners 28 cooperating with fasteners from the base (col. 10-11 lines 46-68 & 1-3), but is silent to two openings cooperating with soft ties coming from the base.  Selecting from a plethora of known fasteners is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to 
Claim 13, Bush, as modified, discloses the article wherein the second free end 50B of Bader is capable of being folded over on the base to serve as a booster for the legs of the baby.
Claim 14, Bush, as modified, discloses the article for a baby wherein the heating insert extends in the second free end (26).
Claim 15, Bush, as modified, discloses the article wherein the second free end of comprises a detachable fastening means for fastening it on the bottom (11) removably in the folded over position on the base.
Claim 16, Bush, as modified, discloses the article wherein the cover is capable of receiving said second free end of the edge roll in the folded over position of said second free end [0052].
Claim 17, Bush, as modified, discloses the article wherein the second free end Bader of comprises at least a first removable connection means and the flexible base comprises a series of second removable connection means that are complementary to the first means; the second means being distributed on one side of the bottom of the flexible base and at a distance from one another so as to make it possible to adjust the height of the fastener of the free end on the soft base as a function of the size of the baby [0052].  





Claim 19, Bush, as modified, discloses the bedding article wherein the the two free ends comprises a detachable fastening means complementary to at least one connection means of the bottom [0052].
Claims 20-21, Bush, as modified, discloses the article wherein the cover 20 is capable of being completely covering the second free end in the folded over position and comprises at a front covering layer connected to the base that can be folded over the free ends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673